DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 are objected to because of the following informalities:   
-	in claim 1 line 6, “the interior” should be --an interior--;
-	in claim 1 line 7, “the environment” should be --an environment--;
-	in claim 7 line 2, “the/a” should be --a--;
-	in claim 8 line 2, “the/a” should be --a--;
-	in claim 8 line 4, “the combustion” should be --a combustion--; 
-	in claim 8 line 5, “the filter” should be --a filter--;
-	in claim 9 line 3, “the/an” should be --an--;
-	in claim 9 line 4, “the/a” should be --a--;
-	in claim 10 line 4, “a/the” should be --the--;
-	in claim 13 line 4, “a/the” should be --the--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 5, the use of “its” is improper. Therefore, claim 1 is rendered indefinite.
Regarding claim 4, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "the discharge opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 14
Regarding claim 17, the phrase "especially" (in lines 5, 7 & 9) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 11, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwai et al. (EP 0 841 225 A1), cited by applicant.
Regarding claim 1, Iwai et al. (Figs. 1-5) discloses a gas generator comprising: 
a housing 3, 
an igniter 4 and 

Regarding claims 2-4, 6, 11, and 13-15, Iwai et al. (Figs. 1-5) discloses the gas generator, 
(claim 2) wherein the housing 3 of the gas generator is hermetically closed by being formed exclusively from components of metal welded to one another (aluminum); 
(claim 3) wherein the igniter 4 is fastened outside the hermetically closed housing 3;
(claim 4) wherein the housing 3 includes a tube 14 and the igniter 4 is mounted on an igniter carrier 16, the igniter carrier being welded to the tube 14, especially in a front-side opening 18 of the tube 14;
(claim 6) wherein the housing 3 which is closed by a tamping 52’, and in that the tamping is welded to the housing 3 (at least column 4 lines 25-28);
(claim 11) wherein the housing 3 comprises a lower shell 2 and an upper shell 1 which are radially circumferentially connected to each other by the weld seam 21, wherein the igniter 4 is mounted in an igniter carrier 16 and the igniter carrier is received in an opening 15 within the lower shell 2 and is fastened there by means of the weld seam 44;  
(claim 13) wherein the housing 3 includes a lower shell 2 and an upper shell 1 which are connected by a/the weld seam 21, the housing including at least one 
(claim 14) wherein the tamping 52’ is radially circumferentially fastened on the housing 3, preferably on the upper shell 1 of the housing 3, especially substantially in parallel to the weld seam 21;
(claim 15) wherein the tamping 52’ is welded to the housing 3 annularly around the at least one discharge opening 11 (at least column 4 lines 25-28).
Regarding claim 17, Iwai et al. (Figs. 1-5) discloses a method for manufacturing a housing assembly 3 of a pyrotechnic gas generator comprising the steps of: 
a) Providing a lower shell 2 and an upper shell 1 having at least one discharge opening 11 for a housing 3, especially an outer housing, of the gas generator, and providing a tamping 52’;
b) Welding the tamping 52’ to the upper shell 1, especially to the inner face thereof, in such a way that the tamping 52’ closes the at least one discharge opening 11 (at least column 4 lines 25-28); 
c) Welding the upper shell 1 to the lower shell 2, especially by a radially circumferential weld seam 21.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WinterHalder et al. (U.S. Patent 6,237,498 B1), cited by examiner.
Regarding claim 1, WinterHalder et al. (Figs. 1-8) discloses a gas generator comprising: 
a housing 3, 

a pyrotechnic charge 5 via which gas for filling an airbag can be provided, wherein the gas generator is free from stored pressurized gas in its idle state, and wherein each possible diffusion path out of the interior of the housing is sealed relative to the environment of the gas generator by means of a weld seam (at least column 4 lines 11, 55-56; column 6 lines 55-57).
Regarding claims 2-10, WinterHalder et al. (Figs. 1-8) discloses the gas generator, 
(claim 2) wherein the housing 3 of the gas generator is hermetically closed by being formed exclusively from components of metal welded to one another; 
(claim 3) wherein the igniter 11, 13 is fastened outside the hermetically closed housing 3;
(claim 4) wherein the housing 3 includes a tube and the igniter 11, 13  is mounted on an igniter carrier 9, the igniter carrier being welded to the tube, especially in a front-side opening of the tube (at least column 4 lines 11);
(claim 5) wherein the housing 3 includes a bottom plate 25, 27, 61, in addition to the tube, and in that the bottom plate is welded to the tube;
(claim 6) wherein the housing 3 which is closed by a tamping 55, and in that the tamping is welded to the housing 3 (at least column 4 lines 40-42 & column 6 lines 6-10);
(claim 7) wherein the discharge opening 29 is provided in the/a bottom plate 25, 27 of the housing 3;
(claim 8) wherein the/a bottom plate 25, 27 separates a combustion chamber 7 of the gas generator from a filter chamber 41, and in that the tamping 55 is welded, especially to the bottom plate, on the combustion chamber side or on the filter chamber side;
(claim 9) wherein the igniter 11, 13 is accommodated in the/an igniter carrier 9 and a metallic tamping 17, especially in the form of a cap, is welded to the igniter carrier by the/a radially circumferential weld seam so as to hermetically seal the housing against the igniter;
(claim 10) wherein the housing 3 is tubular and an opening 39 acting as a discharge opening is provided in a wall of the tubular housing, wherein a/the tamping is welded to the tubular housing and closes the opening (at least column 4 lines 40-42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (EP 0 841 225 A1) in view of Neunzert et al. (U.S. Patent 2002/0113420 A1), both cited by applicant.
Regarding claim 12, Iwai et al. (Figs. 1-5) discloses the claimed invention except for wherein the internal volume of the housing contains a test amount of helium. But Neunzert et al. (Figs. 1-2; at least paragraph [0006]-[0010]) discloses that it is known in the art to provide a gas generator 10 wherein an internal volume 22 of a housing 24 contains a test amount of helium. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the internal volume of the housing of Iwai et al. with the test amount of helium according to the teachings of Neunzert et al., in order to achieve the desirable result of checking the tightness of the gas generator.
Regarding claim 16, Iwai et al. (Figs. 1-5) discloses the claimed invention except for a method for leak testing a pyrotechnic gas generator, wherein, before the gas generator is welded against diffusion, a test amount of helium is introduced into the housing and, in a subsequent leak testing step, a measurement is carried out to determine whether helium escapes from the housing. But Neunzert et al. (Figs. 1-2; at least paragraph [0006]-[0010]) discloses that it is known in the art to provide a method for leak testing a pyrotechnic gas generator 10, wherein, before the gas generator is welded against diffusion, a test amount of helium is introduced into the housing 24 and, in a subsequent leak testing step, a measurement is carried out to determine whether helium escapes from the housing. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to leak test .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3616


/JOSELYNN Y SLITERIS/Examiner, Art Unit 3616




           /PAUL N DICKSON/           Supervisory Patent Examiner, Art Unit 3616